DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 11/913307, filed on October 31, 2007.

Information Disclosure Statement
The information disclosure statement filed July 11, 2022 (4-pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Specifically Applicant has not provided a copy of NPL documents R7-R20 in this application or a parent application, and thus such citations have not been considered.
	Similarly, the IDS filed July 11, 2022 (2-pages) has not provided legible copies of the contents of US Serial Numbers 16/921294; 15/868606, 14/472111, 13/954535, 13/274979, 11/913307.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 13 of U.S. Patent No. 8,922,919 (herein US 919). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 919 claims 1, 4, 9, 13 recite:
Claim 1 Limitation
US 919 Corresponding Claim
A motor for driving a lens
Claim 1
a base comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base
Claim 1; Claim 9
a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole
Claim 1
a carrier disposed in the yoke
Claim 1
a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion
Claim 1
a magnet facing the coil
Claim 1
an upper spring coupled to an upper portion of the carrier
Claim 1
a lower spring coupled to a lower portion of the carrier, and comprising a first lower spring and a second lower spring physically separated from the first lower spring
Claim 1
wherein the first end portion of the coil is coupled to the first lower spring and the second end portion of the coil is coupled to the second lower spring
Claim 1
wherein each of the first and second lower springs comprises an inner section coupled to the carrier, an outer section spaced apart from the inner section, a connection section connecting the inner section to the outer section
Claim 4
and a bending section connected to the outer section and bent downward
Claim 1 (connection pins)
wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc shape to be coupled to the lower portion of the carrier
Claim 1, Claim 13
wherein each of the bending sections of the first and second lower springs is provided in the first and second holes, respectively
Claim 1


	


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9 of U.S. Patent No. 9,891,403 (herein US 403). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 403 claims 1, 4, 8-9 recite:
Claim 1 Limitation
US 403 Corresponding Claim
A motor for driving a lens
Claim 1
a base comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base
Claim 1 (first and second recesses)
a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole
Claim 1
a carrier disposed in the yoke
Claim 1
a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion
Claim 1
a magnet facing the coil
Claim 1
an upper spring coupled to an upper portion of the carrier
Claim 1
a lower spring coupled to a lower portion of the carrier, and comprising a first lower spring and a second lower spring physically separated from the first lower spring
Claim 1
wherein the first end portion of the coil is coupled to the first lower spring and the second end portion of the coil is coupled to the second lower spring
Claim 1
wherein each of the first and second lower springs comprises an inner section coupled to the carrier, an outer section spaced apart from the inner section, a connection section connecting the inner section to the outer section
Claim 8
and a bending section connected to the outer section and bent downward
Claim 1; Claim 4 (terminals extending downward)
wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc shape to be coupled to the lower portion of the carrier
Claim 8; Claim 9
wherein each of the bending sections of the first and second lower springs is provided in the first and second holes, respectively
Claim 1 (first terminal coupled to first recess; second terminal coupled to second recess)


	
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,746,953 (herein US 953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 953 claim 1 recites:
Claim 1 Limitation
US 953 Corresponding Claim
A motor for driving a lens
Claim 1
a base comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base
Claim 1 (first and second recesses)
a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole
Claim 1
a carrier disposed in the yoke
Claim 1
a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion
Claim 1
a magnet facing the coil
Claim 1
an upper spring coupled to an upper portion of the carrier
Claim 1
a lower spring coupled to a lower portion of the carrier, and comprising a first lower spring and a second lower spring physically separated from the first lower spring
Claim 1
wherein the first end portion of the coil is coupled to the first lower spring and the second end portion of the coil is coupled to the second lower spring
Claim 1
wherein each of the first and second lower springs comprises an inner section coupled to the carrier, an outer section spaced apart from the inner section, a connection section connecting the inner section to the outer section
Claim 1
and a bending section connected to the outer section and bent downward
Claim 1 (first, second connection pins coupled to first, second lower springs, exposed on base)
wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc shape to be coupled to the lower portion of the carrier
Claim 1
wherein each of the bending sections of the first and second lower springs is provided in the first and second holes, respectively
Claim 1 (first, second pins disposed in first, second recesses)


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,415,772 (herein US 772). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 772 claim 1 recites:
Claim 1 Limitation
US 772 Corresponding Claim
A motor for driving a lens
Claim 1
a base comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base
Claim 1 (first and second recesses)
a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole
Claim 1
a carrier disposed in the yoke
Claim 1
a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion
Claim 1
a magnet facing the coil
Claim 1
an upper spring coupled to an upper portion of the carrier
Claim 1
a lower spring coupled to a lower portion of the carrier, and comprising a first lower spring and a second lower spring physically separated from the first lower spring
Claim 1
wherein the first end portion of the coil is coupled to the first lower spring and the second end portion of the coil is coupled to the second lower spring
Claim 1
wherein each of the first and second lower springs comprises an inner section coupled to the carrier, an outer section spaced apart from the inner section, a connection section connecting the inner section to the outer section
Claim 1
and a bending section connected to the outer section and bent downward
Claim 1 (first, second connection pins coupled to first, second lower springs, exposed on base)
wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc shape to be coupled to the lower portion of the carrier
Claim 1
wherein each of the bending sections of the first and second lower springs is provided in the first and second holes, respectively
Claim 1 (first, second pins disposed in first, second recesses)









  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a),(e) as being anticipated by Makii et al. (US 2006/0181632 - Makii; cited by Applicant).
	As to claim 1, Makii teaches a motor for driving a lens (Makii Figs. 3-7, 11, 13-14), the motor comprising a base (Makii Fig. 3 - 13) comprising a first hole and a second hole, the first and second holes provided adjacent at a first side surface of the base (Makii Fig. 5 - 31; Fig. 7 - 31, 23d; para. [0073]), a yoke disposed on the base, the yoke comprising a side surface and an upper surface formed with a hole (Makii Fig. 4 - 47, 47a; para. [0101]), a carrier disposed in the yoke (Makii Fig. 4 - 50, 52), a coil disposed on an outer peripheral surface of the carrier and comprising a first end portion and a second end portion (Makii Fig. 3 - 51; Fig. 6 - 50, 51, 52; para. [0103]), a magnet facing the coil (Makii Fig. 4 - 48; Fig. 6 - 48; para. [0102]), an upper spring coupled to an upper portion of the carrier (Makii Fig. 4 - 35; para. [0078]), a lower spring coupled to a lower portion of the carrier (Makii Fig. 4 - 40; para. [0088]), and comprising a first lower spring and a second lower spring physically separated from each other (Makii Fig. 4 - 41), wherein a first end portion of the coil is coupled to the first lower spring and the second end portion of the coil is coupled to the second lower spring (Makii Fig. 4 - 46; para. [0090]; Fig. 13 - 46, 58, 52c; para. [0111]), wherein each of the first and second lower springs comprises an inner section coupled to the carrier (Makii Fig. 1 - 42; Fig. 13 - 42; para. [0109]), an outer section spaced apart from the inner section (Makii Fig. 11 - 43b, 44), a connection section connecting the inner section to the outer section (Makii Fig. 11 - 43a, 43b), and a bending section connected to the outer section and bent downward (Makii Fig. 11 - 45), wherein the inner section of the first lower spring and the inner section of the second lower spring are each formed of an arc shape to be coupled to the lower portion of the carrier (Makii Fig. 11 - 42), wherein each of the bending sections of the first and second lower springs is provide in the first and second holes, respectively (Makii Fig. 5 - 31, 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 25, 2022